OPINION OF THE COURT
Per Curiam.
Respondent Jay A. Wallman was admitted to the practice of *41law in New York by the Second Judicial Department on December 23, 1964. At all times relevant to these proceedings, he maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (the Committee) now seeks an order striking respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b), on the ground that respondent has been automatically disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e).
On June 29, 2000, respondent pleaded guilty to one count of grand larceny in the first degree in violation of Penal Law § 155.42, a class B felony, and two counts of grand larceny in the second degree in violation of Penal Law § 155.40 (1), a class C felony. A conviction of “any criminal offense classified as a felony under the laws of this state” (Judiciary Law § 90 [4] [e]) results in automatic disbarment by operation of law (see, Judiciary Law § 90 [4] [b]; Matter of Seader, 257 AD2d 285).
Accordingly, the petition seeking an order striking respondent’s name from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b), should be granted.
Tom, J. P., Andrias, Saxe, Buckley and Friedman, JJ., concur.
Petition granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, as indicated.